Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the abstract uses phrase “the invention relates” that can be implied as listed above.  Correction is required.  See MPEP § 608.01(b).
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Flow meter having a measuring channel formed by hydroforming process.
The disclosure is objected to because of the following informalities: the specification refers to claim numbers on pages 1 and 2.  Appropriate correction is required.
Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claims 23 (second incident) and 24 has been renumbered as claims 24 and 25, respectively under Rule 1.126, with renumbered claim 25 will be examined as depending on renumbered claim 24. Mark-up is provided below for clarity. Currently, there are 13 claims (claims 13-25) pending for examination purpose.

    PNG
    media_image1.png
    323
    791
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
Claims 24 and 25 (renumbered under Rule 1.126) are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 24 defines “The measuring channel” (in the preamble vs preamble of claim 13 “A flow meter”) do not further define the features already defined in claim 13 that includes “A flowmeter comprising a measuring channel …. Formed by hydroforming”), the features defined in renumbered claims 24 and 25 are already defined in claim 13 and thus, do not further define claim 13.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 13-15 and 17-25 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Andreas et al. (WO2010069869) (hereinafter Andreas).

Regarding claim 14, Andreas teaches the measuring channel includes a non-round cross-section in a region of the recesses (Figs. 1 & 2).
Regarding claim 15, Andreas teaches the cross-section profile has a greater height (height in direction 17, Fig. 1) than width (normal to the height, Fig. 2) approximately in the in-coupling/out-coupling direction of measuring signals.
Regarding claim 17, Andreas teaches transition sections of the measuring channel are rounded in an area of a deformation (Fig. 1 & 2, para 0045).
Regarding claim 18, Andreas teaches the measuring channel is formed in one piece and with or without flange (Figs. 1 & 2, para 0045).
Regarding claim 19, Andreas teaches during hydroforming a bulge is produced in an area of the recesses (Fig, 1).
Regarding claim 20, Andreas teaches the sensors are arranged in the area of the bulge (Fig. 1).
Regarding claims 21 and 22, Andreas teaches the cross-section profile in an area of the inlet and the outlet is a basic profile that is a round profile (7, 8, Fig. 2).
Regarding claim 23, Andreas teaches the sensors sound through a wall of the measuring channel (para 0026).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Andreas.
Andreas teaches all the claimed features including the larger height being arranged approximately in the direction of gravity but does not teach the cross-section profile is arranged horizontally so that the smaller width is arranged approximately in the direction of gravity. Arranging the smaller width of the measuring pipe in the direction of gravity is nothing more than obvious matter of design choice that would be within the scope of a skilled individual based on the accommodation of the flowmeter in the space available.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Neuburger et al. (8,286,503) teach flow meter conduit formed by hydroforming that can be used for ultrasonic flowmeters.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARSHAD R PATEL whose telephone number is (571)272-2187.  The examiner can normally be reached on Mon-Thu: 6:30-4:30; Mon: Telework; Tue-Thu: On Campus; Fri: Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 5712722388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HARSHAD R PATEL/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        7/13/2021